DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-25, in the reply filed on 10/13/22 is acknowledged.

Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim 15 claims a “removing device”.
The instant specification, page 6, teaches it is provided that the solids content of the pre-liming juice to be used in method step d) is set in method step c) by means of at least one separating device, in particular a decanter, for example a dynamic or static decanter, for example, a settling device.
The instant specification does not teach a “removing device”. 
Correction of the following is required. 

Examiner suggests the following amendments: to claim 1 step c):
c) setting a solids content of 15 - 25% by volume, , in the pre-liming juice;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdari Rad et al (20130239635) in view of Paz et al (20110250635) in view of Contant et al (4381849). 
Ajidari Rad, paragraph 9 of the PGPUB, teaches a method for producing a molded product of a protein-containing fraction from raw sugar beet juice, comprising the method steps a) pre-liming the raw sugar beet juice in order to form a coagulum of non-sucrose substances forming in the obtained pre-liming juice, b) separating the coagulum obtained in step a) by using at least one first separation device in order to obtain a protein-containing fraction, c) blending the protein-containing fraction obtained in step b) with at least one carrier, and d), molding the mixture, obtained in step c), of the protein-containing fraction and the carrier in a molding device so as to obtain the molded product of a protein-containing fraction.
Ajidari Rad, paragraph 30 of the PGPUB, teaches a centrifuge is used as a first separation device. The centrifuge used as a first separation device is preferably a decanting centrifuge.
Ajidari Rad, paragraph 33 of the PGPUB, teaches the coagulum separated from the clear pre-liming juice by using the first separation device is optionally further concentrated and thickened in a method step 1b) by using at least one second separation device.
Although Ajidari Rad teaches b) separating the coagulum obtained in step a) by using at least one first separation device in order to obtain a protein-containing fraction, the references does not teach setting a solids content by volume of the pre-liming juice. 
Paz teaches a method for processing biomass. 
Paz, paragraph 71 of the PGPUB, teaches the joined components that are separated by the process shown in FIGS. 11A and 11B may be solids, liquids, gases or any combination of the three. For separating solids, the percent of solids in the fluid medium is preferably about 10-40% by volume. The separation process may be affected by varying the percent of solids placed within the fluid medium. A higher percentage of solids in the fluid medium results in increased abrasion between the solid components, while a lesser percentage of solids in the fluid medium results in decreased abrasion between the solid components.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the volume ratio of solids is preferably about 10-40% as taught by Paz in the pre-liming the raw sugar beet juice as taught by Ajidari Rad as a higher percentage of solids in the fluid medium results in increased abrasion between the solid components, while a lesser percentage of solids in the fluid medium results in decreased abrasion between the solid components.
Although the references teach a decanting centrifuge, the references do not teach a specific decanting centrifuge. 
Conant, Fig. 2, teaches a decanter centrifuge (a solids-liquid slurry separating centrifuge, abstract) comprising a motor driven (col. 3 line 64), rotating centrifugal bowl (rotary bowl, abstract) including a cylindrical portion (Fig. 1, 10) and a conical portion (frusto-conical hub, Fig. 1) wherein the angle between the longitudal axis of the centrifugal bowl and the generatrix of the conical portion is 6-10 degrees (the cone angle should not be less than 3 degrees and not more than 20 degrees, col. 6) and an extruder screw (Fig. 2) mounted rotatably in the centrifugal bowl (Fig. 1).
Further, Contant, col. 5, teaches the term "cone angle’ as used herein refers to the acute angle between the axis and the generatrix.
Contant, col. 2, teaches the object is to improve the solids discharge mechanism to enable it to produce drier cakes from slurries with a high content of difficult to convey solids needing hydraulic assist, without, however, detracting from the advantages of the mechanism applied to conveyable solids.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the centrifuge as taught by Contant as the decanter centrifuge as taught by the references above to improve the solids discharge mechanism to enable it to produce drier cakes from slurries with a high content of difficult to convey solids needing hydraulic assist, without, however, detracting from the advantages of the mechanism applied to conveyable solids.

Regarding claim 15, The references teach in order to separate solids, the volume ratio of solids in the fluid medium is preferably about 10-40%.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust the pre-liming juice to a volume ratio of about 10-40% solids by methods known in the art such as a centrifuge or an evaporator. 

Regarding claim 16, Ajidari Rad, paragraph 33 of the PGPUB, teaches the coagulum separated from the clear pre-liming juice by using the first separation device is optionally further concentrated and thickened in a method step 1b) by using at least one second separation device.

Regarding claim 17, Ajidari Rad, paragraph 37 of the PGPUB, teaches the clear pre-liming juices obtained through the separating steps using the first and second separation devices are preferably combined and then subjected to main liming.

Regarding claims 18-19, Contant teaches Fig. 1) wherein the angle between the longitudal axis of the centrifugal bowl and the generatrix of the conical portion is 6-10 degrees (the cone angle should not be less than 3 degrees and not more than 20 degrees, col. 6). 

Regarding claim 20, Paz teaches the combined components separated by the processes shown in FIGS. 11A and 11B may be solid, liquid, gas, or any combination of the three. In order to separate solids, the volume ratio of solids in the fluid medium is preferably about 10-40%. 

Regarding claim 25, Ajidari Rad, paragraph 18 of the PGPUB, the non-sucrose substances separated in the form of a coagulum in the method step a) by pre-liming and optionally adding flocculant. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdari Rad et al (20130239635) in view of Paz et al (20110250635) in view of Contant et al (4381849) as applied to either claims 14 or 16 and further in view of Tang et al (20100136173). 
Although the references teach a decanter centrifuge, the references do not teach a torque value. 
Tang teaches a process for the production of protein isolates. 
Tang, paragraph 54 of the PGPUB, teaches the mixture is centrifuged using a decanting centrifuge. 
Tang, paragraph 445 of the PGPUB, teaches the separation is accomplished using a decanter centrifuge at a speed of about 1,000 rpm to about 2,000 rpm. The centrifugation of a meal mixture results in three layers: i) an insoluble fiber layer and a protein slurry on top of the fiber, which is comprised of ii) an insoluble protein fraction and iii) a soluble protein fraction. Separation of the top and middle layers (the soluble protein extract and the insoluble fine protein fraction) from the bottom layer (coarse fiber solids), results in a protein slurry with fiber removed. 
Tang, paragraph 262 of the PGPUB, teaches subjecting the mixture to a g-force sufficient to separate the mixture to form [0263] a) a fiber fraction, and [0264] b) protein fractions comprising an insoluble protein fraction and a soluble protein fraction. 
Tang, paragraph 396 of the PGPUB, teaches it should also be recognized that forces greater than the ranges necessary to separate the phases are not desirable as they can result in the high concentrations of the insoluble protein being deposited in the fiber phase.
Tang, Table 50, teaches a bowl speed of 1235-1350 RPM, a g force of 274 to 350 g and a bowl torque of 34%.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a bowl speed of 1235-1350 RPM, a g force of 274 to 350 g and a bowl torque of 34% as taught by Tang as the conditions of the decanter centrifuge as taught by the references above as  these conditions will sufficiently separate the coagulum from the clear pre-liming juice. 
A bowl torque of 34% as taught by Tang reads on a centrifuge operating at a torque of no more than 50% or 40% of the maximum permissible torque as claimed in claims 21-24. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5928429 teaches coprocessing of raw sugar and molasses ion exclusion product, optionally with added sugar beet diffusion juice, to enhance the recovery of sugar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/10/22